DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2019/0253456).
(1) regarding claim 1:
Wang ‘456 discloses a method of performing multifunction device session management (Fig. 1, MFP device security policy management system), the method comprising: 
by a multifunction device (paragraph [0019], where the device could be a multifunctional peripheral): 
receiving, by a wireless interface of the multifunction device, user credentials comprising an indication that a session is to be initiated (paragraph [0042] and [0044], where the administrator enters his/her credentials in order to initiate a session), 
identifying one or more roles based on the received user credentials, the one or more roles indicating a level of access (paragraphs [0042]-[0045], where the user credentials (in this case the administrator) determines the level of access to the system), privileges, or permissions, and 
in response to receiving the indication that the session is to be initiated, initiating the session based on the indicated level of access (paragraph [0044], according to the administrator level of access the session is initiated), privileges, or permissions.

(2) regarding claim 6:
Wang ‘456 further discloses wherein receiving user credentials by the wireless interface of the multifunction device comprises receiving user credentials from a mobile electronic device (paragraph [0042] and [0044], where the administrator enters his/her credentials in order to initiate a session and paragraph [0048], where a cellular network can be used to communicate with the MFP).

(3) regarding claim 7:
Wang ‘456 further discloses wherein receiving information by the wireless interface of the multifunction device comprises receiving user credentials by a reader device of the multifunction device(paragraph [0042] and [0044], where the administrator enters his/her credentials in order to initiate a session and paragraph [0048], where an NFC can be used to communicate with the MFP).

(4) regarding claim 8:
Wang ‘456 further discloses wherein the reader device comprises a Radio-Frequency Identification (RFID) reader or a Near-Field Communication (NFC) reader(paragraph [0042] and [0044], where the administrator enters his/her credentials in order to initiate a session and paragraph [0048], where an NFC can be used to communicate with the MFP).

(5) regarding claim 11:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(5) regarding claim 16:
The limitations are similar to those treated in claim 6 and are met by the same references as discussed above.

(5) regarding claim 17:
The limitations are similar to those treated in claim 7 and are met by the same references as discussed above.

(5) regarding claim 18:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9-10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0253456) in view of Okuno (US 2014/0092431).
(1) regarding claims 2 and 12:
Wang ‘456 discloses all the subject matter as described above except receiving, by the wireless interface of the multifunction device, an indication that a print job is to begin processing; and 
in response to receiving the indication that the print job is to begin processing, processing the print job.
However, Okuno ‘431 teaches receiving, by the wireless interface of the multifunction device, an indication that a print job is to begin processing (paragraph [0019], where a wireless message is outputted to give status updates of the print job); and 
in response to receiving the indication that the print job is to begin processing, processing the print job (paragraph [0019], where the messages start being outputted when the print job is ready to start being processed).
Having a system of Okuno ‘431 reference and then given the well-established teaching of Wang ‘456 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang ‘456 to include the limitations as taught by Okuno ‘431 because according to the output message, the user can determine an action which is to be taken to acquire the document output by the printing process. Therefore, it is possible to improve convenience for the user (paragraph [0020).

(2) regarding claims 9 and 19
Wang ‘456 discloses all the subject matter as described above except wherein receiving user credentials by the wireless interface of the multifunction device comprises receiving credentials from a user token.
However, Okuno ‘431 teaches wherein receiving user credentials by the wireless interface of the multifunction device comprises receiving credentials from a user token (paragraph [0076], IC card or a device having near field communication function).
Having a system of Okuno ‘431 reference and then given the well-established teaching of Wang ‘456 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang ‘456 to include the limitations as taught by Okuno ‘431 because according to the output message, the user can determine an action which is to be taken to acquire the document output by the printing process. Therefore, it is possible to improve convenience for the user (paragraph [0020).

(3) regarding claims 10 and 20:
Wang ‘456 discloses all the subject matter as described above except wherein the user token comprises a personal identification number, barcode, RFID tag, or NFC tag.
However, Okuno ‘431 teaches wherein the user token comprises a personal identification number, barcode, RFID tag, or NFC tag (paragraph [0076], IC card or a device having near field communication function).
Having a system of Okuno ‘431 reference and then given the well-established teaching of Wang ‘456 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang ‘456 to include the limitations as taught by Okuno ‘431 because according to the output message, the user can determine an action which is to be taken to acquire the document output by the printing process. Therefore, it is possible to improve convenience for the user (paragraph [0020).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 (which incorporates the limitations of claim 1 by dependency), and 13 (which incorporates the limitations of claim 11 by dependency) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 21 respectively of U.S. Patent No. 11,237,781. Although the claims at issue are not identical, they are not patentably distinct from each other as will be described below.
17/644241
11,237,781
1. A method of performing multifunction device session management, the method comprising:
1. A method of performing multifunction device session management, the method comprising:
by a multifunction device: receiving, by a wireless interface of the multifunction device, user credentials comprising an indication that a session is to be initiated,
by a multifunction device: detecting by one or more sensors of the multifunction device an indication that a session is to be initiated, 
receiving, via an input device of the multifunction device, one or more user credentials associated with a user of the multifunction device, 
Where the sensors are interpreted as comprising a wireless communication therefore having an interface. Where the user enters the credentials to initiate a session.
identifying one or more roles based on the received user credentials, the one or more roles indicating a level of access, privileges, or permissions, and
identifying a role associated with the user by comparing at least a portion of the user credentials to information stored by a user management system associated with the multifunction device, and 
determining whether the target role corresponds to the role that is identified as being associated with the user,
Where by using the credentials entered the roles associated with a user are granted, thus granting certain level of access.
in response to receiving the indication that the session is to be initiated, initiating the session based on the indicated level of access, privileges, or permissions.
in response to detecting the indication that the session is to be initiated, initiating the session,
Where the user credentials have already being entered, therefore they are going to be used when determining the level of access when initiating a session.
3. The method of claim 1, further comprising by the multifunction device: retrieving a device policy associated with the multifunction device from a data store associated with the multifunction device, 
retrieving a device policy associated with the multifunction device from a data store associated with the multifunction device,
identifying a condition from the device policy, 
identifying a condition from the device policy by identifying a target role,
monitoring for the occurrence of one or more triggers during the session, wherein each trigger is associated with the identified condition from the device policy, and 
monitoring for the occurrence of one or more triggers during the session, wherein each trigger is associated with the identified condition in the device policy, wherein monitoring for the occurrence of the one or more triggers during the session comprises monitoring, by a time of the multifunction device, an amount of time during the session that the multifunction device is idle, and
in response to detecting that one or more of the triggers have occurred at the multifunction device, performing one or more actions pertaining to completion of the session.
in response to detecting that one or more of the triggers have occurred at the multifunction device, performing one or more actions pertaining to completion of the session, wherein the one or more actions comprises automatically causing a notification to be displayed on a display device of the multifunction device in response to the amount of time exceeding a threshold value associated with the target role, wherein the notification prompts the user to log out.


Claim 13 has similar subject matter to that discussed above (in this case  system), therefore a similar analysis applies with regard to claim 21 of U.S. Patent No. 11,237,781.

Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double patenting issues are resolved.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675